DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/023283 filed on June 12, 2019 and claims foreign priority to Japanese Application No. 2018-111930 filed on June 12, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on July 8, 2022 in which Claims 7, 8 and 14-17 are canceled.  Claims 1-6 and 9-13 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed July 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 2, lines 17-24 of the Remarks, filed July 8, 2022, with respect to Claims 7, 8 and 14-17 have been fully considered and are persuasive. The rejection of Claims 7, 8 and 14-17 under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US Publication No. 2017/0145118 A1) in view of Suzuki et al (US Publication No. 2019/0389977 A1) and Toyama et al (US Patent No. 9,382,335 B) has been withdrawn in view of the cancellation of Claims 7, 8 and 14-17.

Claims 1-6 and 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The Zhang et al CN publication (CN 107158800 A) is representative of the closest prior art of record, which discloses a solution comprising cellulose acetate wherein the weight loss temperature is increased to 250 ºC.  However, the Zhang et al CN publication does not disclose a cellulose triacetate I crystal structure having a temperature at which a weight loss of cellulose acetate relative to weight at 1000C reaches 5% is 200°C or higher when the cellulose acetate is heated at a heating rate of 10°C/min under a nitrogen atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623